COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          Robert Hynds v. Dale Foster

Appellate case number:        01-15-01034-CV

Trial court case number:      2014-68548

Trial court:                  129th District Court of Harris County

        On December 4, 2015, appellant, Robert Hynds, filed a notice of appeal from the trial
court’s October 9, 2015 final judgment granted the motion for summary judgment by the
appellee, Dale Foster, in this contract action, after Hynds had timely filed a motion for new trial.
See TEX. R. APP. 26.1(a)(1). Hynds filed his appellate brief on April 19, 2016. On May 11,
2016, the Clerk of this Court granted Foster’s motion, filed on May 10, 2016, for an extension of
time to file his appellee’s brief until June 20, 2016.

        On May 11, 2016, Foster filed a motion to dismiss this appeal, pursuant to TEX. R. APP.
P. 42.3(c), because of, among other reasons, Hynds’s alleged non-compliance with certain post-
judgment discovery requests and orders of the trial court regarding those requests. Hynds has
filed a response asserting that Foster’s motion should be denied because, among other reasons,
Rule 60(a), the predecessor to Rule 42.3(c), “does not authorize dismissal of an appeal for failure
of the appellant to comply with an order of the trial court.” O’Connor v. Sam Houston Med.
Hosp., Inc., 807 S.W.2d 574, 576 (Tex. 1991) (per curiam). This Court has also received
Foster’s reply and supplement in support of his motion, and Hynds’s surreply.

        The main case Foster relies on to support his contention, that Rule 42.3(c) also includes
trial court orders, is inapplicable because that case was an order, not an opinion, of this Court
noting that the appellant had violated the child-custody provision of the same trial court order—a
final divorce decree—from which she sought relief. See Velasco v. Ellis, No. 01–10–00073–CV,
2011 WL 2118865, at *7 (Tex. App.—Houston [1st Dist.] May 26, 2011, order), appeal
dismissed by, 2011 WL 2732778, at *1 (Tex. App.—Houston [1st Dist.] July 14, 2011, no pet.).
Here, Foster alleges that Hynds violated post-judgment orders, not the final judgment Hynds
appealed from. Accordingly, Foster’s motion is denied. See O’Connor, 807 S.W.2d at 576.
Foster’s appellee’s brief remains due by June 20, 2016.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: June 7, 2016